
	
		III
		112th CONGRESS
		1st Session
		S. RES. 167
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Reid, Mr.
			 Durbin, Mr. Udall of
			 Colorado, and Mr. Bennet)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the historical significance of
		  the Mexican holiday of Cinco de Mayo.
	
	
		Whereas May 5, or Cinco de Mayo in Spanish,
			 is celebrated each year as a date of great importance by the Mexican and
			 Mexican-American communities;
		Whereas the Cinco de Mayo holiday commemorates May 5,
			 1862, the date on which the Battle of Puebla was fought by Mexicans who were
			 struggling for their independence and freedom;
		Whereas Cinco de Mayo has become one of the most famous
			 Mexican national holidays and is celebrated annually by nearly all Mexicans and
			 Mexican-Americans, north and south of the United States-Mexico border;
		Whereas the Battle of Puebla was but one of the many
			 battles that the courageous Mexican people won in their long and brave struggle
			 for independence and freedom;
		Whereas the French, confident that their battle-seasoned
			 troops were far superior to the almost amateurish Mexican forces, expected
			 little or no opposition from the Mexican army;
		Whereas the French army, which had not experienced defeat
			 against any of the finest troops of Europe in more than half a century,
			 sustained a disastrous loss at the hands of an outnumbered, ill-equipped, and
			 ragged, but highly spirited and courageous, Mexican force;
		Whereas after three bloody assaults on Puebla in which
			 more than a thousand gallant Frenchmen lost their lives, the French troops were
			 finally defeated and driven back by the outnumbered Mexican troops;
		Whereas the courageous and heroic spirit that Mexican
			 General Zaragoza and his men displayed during that historic battle can never be
			 forgotten;
		Whereas many brave Mexicans willingly gave their lives for
			 the causes of justice and freedom in the Battle of Puebla on Cinco de
			 Mayo;
		Whereas the sacrifice of the Mexican fighters was
			 instrumental in keeping Mexico from falling under European domination;
		Whereas Cinco de Mayo serves as a reminder that the
			 foundation of the United States is built by people from many nations and
			 diverse cultures who are willing to fight and die for freedom;
		Whereas Cinco de Mayo also serves as a reminder of the
			 close ties between the people of Mexico and the people of the United
			 States;
		Whereas in a larger sense, Cinco de Mayo symbolizes the
			 right of a free people to self-determination, just as Benito Juarez once said,
			 El respeto al derecho ajeno es la paz (The respect of
			 other people's rights is peace); and
		Whereas many people celebrate during the entire week in
			 which Cinco de Mayo falls: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical struggle for independence and freedom of the people of Mexico;
			 and
			(2)calls upon the
			 people of the United States to observe Cinco de Mayo with appropriate
			 ceremonies and activities.
			
